Title: From George Washington to the U.S. Senate and House of Representatives, 2 March 1795
From: Washington, George
To: United States Senate and House of Representatives


        
          United States March 2d 1795.
          Gentlemen of the Senate and of the House of Representatives.
        
        It appears from the Information, which I have lately received, that it may be probably necessary to the more successful conduct of our affairs on the coast of Barbary that one Consul should reside in Morocco another in Algiers and a third in Tunis or Tripoli. As no appointment for these offices will be accepted without some Emolument annexed I submit to the consideration of Congress whether it may not be adviseable to authorize a stipend to be allowed to two Consuls for that Coast in addition to the one already existing.
        
          Go: Washington
        
      